Exhibit 10.2

 

SERVICING AGREEMENT

 

dated as of April 17, 2014

 

between

 

LABA ROYALTY SUB LLC

 

and

 

THERAVANCE, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

 

 

 

Section 1.1

Defined Terms and Rules of Construction

1

 

 

 

ARTICLE II

SERVICING FEES AND EXPENSES

 

 

 

Section 2.1

Servicing Fee

1

Section 2.2

Servicer Expenses

2

 

 

 

ARTICLE III

SERVICING

 

 

 

Section 3.1

Designation and Duties of Servicer; Issuer as Replacement Servicer

2

Section 3.2

Rights of Servicer

9

Section 3.3

Responsibilities of Servicer

9

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Representations and Warranties of Servicer

10

Section 4.2

Representations and Warranties of Issuer

11

 

 

 

ARTICLE V

INDEMNIFICATION

 

 

 

Section 5.1

Indemnification by Servicer

13

 

 

 

ARTICLE VI

MISCELLANEOUS

 

 

 

Section 6.1

Notices

13

Section 6.2

GOVERNING LAW

14

Section 6.3

Waiver of Jury Trial

14

Section 6.4

Counterparts

15

Section 6.5

Amendment

15

Section 6.6

Severability of Provisions

16

Section 6.7

Binding Effect; Assignability; Survival

16

Section 6.8

Acknowledgement and Agreement

16

Section 6.9

Cumulative Remedies

16

Section 6.10

Costs and Expenses

17

Section 6.11

No Proceedings

17

Section 6.12

Consent to Jurisdiction

17

 

i

--------------------------------------------------------------------------------


 

Section 6.13

Termination

18

Section 6.14

Limited Recourse

18

Section 6.15

Table of Contents and Headings

18

Section 6.16

Distribution Reports

18

 

 

 

Annex A

Rules of Construction and Defined Terms

 

 

ii

--------------------------------------------------------------------------------


 

SERVICING AGREEMENT

 

This SERVICING AGREEMENT, dated as of April 17, 2014 (this “Servicing
Agreement”), is entered into between LABA ROYALTY SUB LLC, a Delaware limited
liability company, as the issuer (the “Issuer”), and Theravance, Inc., a
Delaware corporation, as the servicer (together with its permitted successors
and assigns in such capacity, the “Servicer”).

 

W I T N E S S E T H

 

WHEREAS, the Issuer is a party to the Sale and Contribution Agreement, dated as
of the Closing Date, entered into between Theravance, as the transferor (in such
capacity, the “Transferor”), and the Issuer, as the transferee (in such
capacity, the “Transferee”), pursuant to which the Transferor has sold and
contributed to the Transferee all of the Transferor’s right, title and interest
in, to and under the Counterparty Agreement and all of the Transferor’s rights
and obligations thereunder other than the Excluded Rights and Obligations;
provided, that the Sale and Contribution Agreement will provide for the
Transferor to continue to receive all of the amounts paid by the Counterparty
pursuant to the Counterparty Agreement other than the Retained Royalty Payments
subject to the agreement of the Transferor to continue to perform all of the
obligations due to the Counterparty under the Counterparty Agreement other than
the Retained Obligation as further set forth in the Sale and Contribution
Agreement; and

 

WHEREAS, the Issuer desires that Theravance act as the Servicer and monitor,
manage and administer, on behalf of the Issuer, the Issuer’s rights and
obligations under the Counterparty Agreement and the collection of all of the
amounts paid to the Issuer by the Counterparty pursuant to the Counterparty
Agreement, on the terms and conditions set forth in this Servicing Agreement;
and Theravance desires to perform such duties subject to the terms and
conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:

 

ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS

 

Section 1.1                                    Defined Terms and Rules of
Construction.  Capitalized terms used but not otherwise defined in this
Servicing Agreement shall have the respective meanings given to such terms in
Annex A attached hereto, which is hereby incorporated by reference herein.  The
rules of construction set forth in Annex A attached hereto shall apply to this
Servicing Agreement and are hereby incorporated by reference herein.

 

ARTICLE II
SERVICING FEES AND EXPENSES

 

Section 2.1                                    Servicing Fee.  The fee to be
paid for the Servicer’s performance of the services to be performed under this
Servicing Agreement (“Servicing Fee”) is equal to $25,000 per calendar quarter,
payable out of the Available Collections Amount in accordance

 

--------------------------------------------------------------------------------


 

with the terms of the Indenture, which the Servicer and the Issuer agree is fair
consideration for the services to be performed under this Servicing Agreement as
agreed at arm’s length by the Servicer and the Issuer.  On each Payment Date,
pursuant to Section 3.6 of the Indenture, the Issuer shall pay to the Servicer
the Servicing Fee for the performance by the Servicer of the services to be
performed under this Servicing Agreement; provided, that any Servicing Fee
payable on any Payment Date following less than a full quarter shall be payable
on a pro rata basis.

 

Section 2.2                                    Servicer Expenses.  On each
Payment Date, the Issuer shall, in addition to the payment of the Servicing Fee
pursuant to Section 2.1, reimburse the Servicer for any reasonable and
documented out-of-pocket costs and expenses that are incurred by the Servicer in
the performance of its servicing obligations, which shall constitute
Administrative Expenses under the Transaction Documents and shall be paid to the
Servicer or third parties pursuant to Section 3.6 of the Indenture following
presentation by the Servicer to the Calculation Agent (with copies to the
Trustee) of documentation supporting the incurrence and amount of such expenses.

 

ARTICLE III
SERVICING

 

Section 3.1                                    Designation and Duties of
Servicer; Issuer as Replacement Servicer.

 

(a)                                 The Issuer hereby designates Theravance as
initial Servicer, and Theravance hereby agrees to perform the duties and
obligations of the Servicer on the terms and conditions of this Servicing
Agreement.

 

(b)                                 The Issuer hereby appoints the Servicer,
from time to time designated pursuant to this Section 3.1, as agent to monitor,
manage and administer on behalf of the Issuer the Issuer’s rights and
obligations under the Counterparty Agreement and the collection of all of the
amounts paid to the Issuer by the Counterparty pursuant to the Counterparty
Agreement, including the collection of the Collaboration Payments, the
enforcement of the Issuer’s rights and interests in the Issuer’s rights and
obligations under the Counterparty Agreement, and the exercise of the authority
granted by the Issuer to the Servicer pursuant to Section 3.2.

 

(c)                                  The Issuer (for so long as the Notes are
Outstanding, only with the consent of the Trustee, who shall consent only upon
the Direction of the Controlling Party) or the Trustee (who shall act only upon
the Direction of the Controlling Party) shall, at any time upon the occurrence
of a Servicer Termination Event, designate the Issuer as replacement Servicer
and the Issuer shall assume the role of Servicer; provided, that the Issuer
shall be permitted to hire employees, including employees of the initial
Servicer to perform the duties and obligations of the Servicer in accordance
with this Servicing Agreement.  A “Servicer Termination Event” shall mean any
one of the following events:

 

(i)                                          Theravance resigns as Servicer in
accordance with the terms of this Servicing Agreement;

 

2

--------------------------------------------------------------------------------


 

(ii)                                       the Servicer fails to pay any amount
when due under this Servicing Agreement and such failure continues unremedied
for five Business Days;

 

(iii)                                    the Servicer fails to deliver the
Distribution Report and the other required accompanying materials with respect
to any Payment Date in accordance with the provisions of this Servicing
Agreement within five Business Days of the date such Distribution Report and the
other required accompanying materials are required to be delivered under this
Servicing Agreement; provided, however, that the Servicer shall have received in
a timely manner any Calculation Report (unless the failure to receive such
Calculation Report was due to the breach by the Servicer of Section 3.1(f)(v));

 

(iv)                                   the Servicer fails to carry out its
obligations under Section 3.1(f)(ii) that shall have or reasonably be expected
to have a material adverse effect on the Noteholders;

 

(v)                                      the Servicer fails to carry out its
obligations under Section 3.1(f)(iv), Section 3.1(f)(vii) or
Section 3.1(f)(viii);

 

(vi)                                   the Servicer fails to observe or perform
in any material respect any of the covenants or agreements on the part of the
Servicer contained in this Servicing Agreement (other than for which provision
is made in clauses (i) through (v) above) and such failure continues unremedied
for a period of thirty (30) days after the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Trustee, and such failure continues to materially adversely affect the
Noteholders for such period;

 

(vii)                                (A) an admission in writing by the Servicer
of its inability to pay its debts generally or a general assignment by the
Servicer for the benefit of creditors, (B) the filing of any petition or answer
by the Servicer seeking to adjudicate itself as bankrupt or insolvent, or
seeking for itself any liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of the Servicer or its debts under
any Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, examination, relief of debtors or other similar
Applicable Law now or hereafter in effect, or seeking, consenting to or
acquiescing in the entry of an order for relief in any case under any such
Applicable Law, or the appointment of or taking possession by a receiver,
trustee, custodian, liquidator, examiner, assignee, sequestrator or other
similar official for the Servicer or for any substantial part of its property,
or (C) corporate or other action taken by the Servicer to authorize any of the
actions set forth in clause (A) or clause (B) above;

 

(viii)                             without the consent or acquiescence of the
Servicer, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar Applicable Law, or
the filing of any such petition against the Servicer, or, without the consent or
acquiescence of the Servicer, the entering of an order appointing a trustee,
custodian, receiver or liquidator of the Servicer or of all or any substantial
part of the

 

3

--------------------------------------------------------------------------------


 

property of the Servicer, in each case where such petition or order shall remain
unstayed or shall not have been stayed or dismissed within 90 days from entry
thereof;

 

(ix)                                   the Servicer’s business activities are
terminated by any Governmental Authority;

 

(x)                                      a material adverse change occurs in the
financial condition or operations of the Servicer that is a Material Adverse
Change with respect to the ability of the Servicer to perform its obligations
under this Servicing Agreement;

 

(xi)                                   an Event of Default has occurred, other
than an Event of Default solely caused by the Trustee, the Calculation Agent,
the Paying Agent, the Transfer Agent or the Registrar failing to perform any of
its respective obligations under any Transaction Document; or

 

(xii)                                so long as Theravance is the Servicer, any
of the Capital Securities in the Issuer ceases to be owned by Theravance or one
of Theravance’s “Affiliates” (as defined for this purpose in the Counterparty
Agreement); provided, that it shall not be a Servicer Termination Event if any
of the Capital Securities in the Issuer is owned by (a) a Person who succeeds to
all or substantially all of the assets of Theravance whether by merger, sale of
stock, sale of assets or other similar transaction or (b) any other Person with
the prior written consent of the Counterparty.

 

(d)                                 If the Issuer is designated as the
replacement Servicer, Theravance shall deliver to the Issuer, and Theravance
shall segregate and hold in trust for the Issuer, all records that evidence or
relate to the servicing of the Issuer’s rights and obligations under the
Counterparty Agreement.  Theravance shall indemnify the Issuer for the
reasonable fees incurred in connection with the performance of the services
specified in this Servicing Agreement, in each case solely to the extent in
excess of the Servicing Fee.

 

(e)                                  On and after the Closing Date, the Servicer
shall perform the following cash management duties:

 

(i)                                          establish, maintain and administer,
in the name and on behalf of the Issuer, the Concentration Account; provided,
that the Concentration Account shall not be pledged by the Issuer as collateral
for the Issuer’s obligations under the Indenture;

 

(ii)                                       direct the Counterparty to deposit
all of the amounts that are payable to the Issuer pursuant to the Counterparty
Agreement into the Concentration Account;

 

(iii)                                    establish and maintain in the name and
on behalf of the Issuer with the Trustee pursuant to Section 3.1 of the
Indenture, subject to the Liens established under the Indenture, (i) the
Collection Account and (ii) any additional accounts the establishment of which
is set forth in a Resolution delivered by the Issuer to the Servicer and the
Trustee, in each case at such time as is set forth in Section 3.1 of the
Indenture or in such Resolution; provided, that each Account shall be
established and maintained as an Eligible Account so as to create, perfect and
establish the priority of the Liens established

 

4

--------------------------------------------------------------------------------


 

under the Indenture in such Account and all cash, Eligible Investments and other
property from time to time deposited therein and otherwise to effectuate the
Liens under the Indenture;

 

(iv)                                   establish and maintain in the name and on
behalf of the Issuer a segregated account designated as the “milestone payment
reserve account” (the “Milestone Payment Reserve Account”) for the payment when
due of 40% of the remaining amounts payable to the Counterparty pursuant to
Section 6.2.3 of the Counterparty Agreement, which are allocated to the Issuer
pursuant to the Sale and Contribution Agreement on and after the Closing Date;

 

(v)                                      on or prior to each Calculation Date,
determine the aggregate amount of the funds deposited to the Concentration
Account since the immediately preceding Calculation Date (or, with respect to
the first Calculation Date following the Closing Date, since the Closing Date)
that are Retained Royalty Payments and withdraw the funds on deposit in the
Concentration Account for application in the following manner on or prior to
such Calculation Date:

 

(A)                               an amount equal to the Retained Royalty
Payments shall be withdrawn from the Concentration Account for deposit to the
Collection Account on or prior to such Calculation Date for application in the
manner provided in the Indenture; and

 

(B)                               all of the remaining amounts deposited into
the Concentration Account, including the Royalty Payments that do not constitute
Retained Royalty Payments and 100% of the amounts paid by the Counterparty in
connection with all existing drug products other than the Products and any
additional drug products or product candidates that arise under the Counterparty
Agreement following the Closing Date, shall be withdrawn from the Concentration
Account for payment to or at the direction of Theravance and Theravance’s direct
and indirect assignees on or prior to such Calculation Date;

 

(vi)                                   on the Closing Date, identify the amounts
deposited to the Milestone Payment Reserve Account and after the Closing Date,
manage the amounts payable to the Counterparty pursuant to Section 6.2.3 of the
Counterparty Agreement in the following manner:

 

(A)                               invest the amounts on deposit in or otherwise
credited to the Milestone Payment Reserve Account in Eligible Investments
pending application in the manner set forth in this Section 3.1(e)(vi);

 

(B)                               apply the amounts deposited to the Milestone
Payment Reserve Account to pay 40% of the amounts that are payable to the
Counterparty pursuant to Section 6.2.3 of the Counterparty Agreement within
thirty (30) days following the date on which the Issuer (or the Transferor)
receives written notice from the Counterparty that such amounts are due or
within such shorter notice

 

5

--------------------------------------------------------------------------------


 

period within which such amounts become due under the Counterparty Agreement;

 

(C)                               release to or at the Direction of the Issuer
any amounts on deposit in the Milestone Payment Reserve Account in excess of the
remaining amount of the amounts that the Servicer determines shall be payable to
the Counterparty pursuant to Section 6.2.3 of the Counterparty Agreement (which
may include for payment to Theravance or deposit to the Collection Account for
application to pay principal of the Notes in accordance with the Priority of
Payments on the next Payment Date); and

 

(D)                               for the avoidance of doubt, the Milestone
Payment Reserve Account shall not be pledged by the Issuer as collateral for the
Issuer’s obligations under the Indenture;

 

(vii)                                if at any time any Collaboration Payment is
deposited into any account under the control of the Servicer other than the
Concentration Account, the Servicer shall withdraw such funds within two
(2) Business Days and deposit them into the Concentration Account; and

 

(viii)                             if at any time any amount is deposited into
the Collection Account in error, the Servicer shall withdraw such funds within
two (2) Business Days.

 

(f)                                   The Servicer shall monitor, manage and
administer on behalf of the Issuer the Issuer’s rights and obligations under the
Indenture, including:

 

(i)                                          prepare the Distribution Reports
described in Section 2.13(a) of the Indenture as and when required by the
Indenture and the analysis of Collection Account activity described in
Section 2.13(b) of the Indenture, using the Calculation Report provided by the
Calculation Agent pursuant to Section 3.4 of the Indenture, and, not later than
3:00 p.m., New York City time, on the Business Day immediately preceding each
Payment Date, make copies of such Distribution Reports and analysis available to
the Issuer and to the Trustee (by electronic mail or through a secure
password-protected website) for distribution only to Noteholders and Beneficial
Holders that have executed and delivered to the Registrar a Confidentiality
Agreement that includes the certification that they are not Restricted Parties;
provided, however, that the Servicer’s obligations under this
Section 3.1(f)(i) shall be subject to the condition precedent that the Servicer
shall have received in a timely manner such Calculation Report (unless the
failure to receive such Calculation Report was due to the breach by the Servicer
of Section 3.1(f)(v));

 

(ii)                                       accept all reports, Notices,
requests, demands, certificates, financial statements or other instruments,
information and other materials provided to the Servicer pursuant to Section 5.3
of the Indenture and, subject to applicable confidentiality obligations, to the
extent not otherwise provided by the Issuer, provide to the Trustee summaries
and/or copies of such reports, Notices, requests, demands, certificates,

 

6

--------------------------------------------------------------------------------


 

financial statements or other instruments, information and other materials for
inclusion with the Distribution Reports;

 

(iii)                                    provide the investment directions to
the Trustee contemplated by Section 3.2 of the Indenture and advise the Trustee
in writing of any depositary institution or trust company described in the
proviso to the definition of Eligible Investments;

 

(iv)                                   as soon as available but no later than
June 30 of each calendar year, commencing in 2015, deliver to the Trustee a
report of a registered public accounting firm addressed to the board of
directors of the Servicer, providing its assessment of the Servicer’s compliance
with its obligation under this Servicing Agreement to deposit the Retained
Royalty Payments into the Collection Account for application in the manner
provided in the Indenture during the preceding fiscal year, including disclosure
of any material instance of non-compliance with such obligation; provided, that
it is understood and agreed that such registered public accounting firm shall
not have access to, and such report may not include, any Confidential
Information;

 

(v)                                      provide the Calculation Agent with the
amount on deposit in the Collection Account on each Calculation Date and the
calculation of the amount of Taxes owed by the Issuer, if any, to be made on any
Payment Date (or any other date), together with supporting documentation used in
determining such Taxes owed by the Issuer, as applicable;

 

(vi)                                   on behalf of the Issuer, in accordance
with Section 5.2(v) of the Indenture, during any period in which the Issuer or
Theravance is not subject to Section 13 or 15(d) of the Exchange Act, make
available to any Noteholder or Beneficial Holder in connection with any sale of
any or all of its Notes and any prospective purchaser of such Notes from such
Noteholder or Beneficial Holder the information required by
Rule 144A(d)(4) under the Securities Act, to the extent in the possession of the
Servicer; provided, that such Noteholder, Beneficial Holder or prospective
purchaser, as applicable, has executed a Confidentiality Agreement that includes
a certification that such Noteholder, Beneficial Holder or prospective
purchaser, as applicable, is not a Restricted Party;

 

(vii)                                upon receipt of a Confidentiality Agreement
from the Registrar pursuant to Section 2.11(k) of the Indenture that includes
the certification that they are not Restricted Parties, promptly (but in no
event later than three (3) Business Days thereafter) send to the proposed
transferee named therein a copy of the Memorandum (including any supplement
thereto) and any other private placement memoranda used in respect of any
issuance of Subordinated Notes or Refinancing Notes, which shall not be updated,
on behalf of the potential selling Noteholder;

 

(viii)                             subject to applicable confidentiality
obligations, upon written request, furnish to each requesting Beneficial Holder
that has executed and delivered to the Registrar a Confidentiality Agreement
that includes the certification that it is not a Restricted Party, at the cost
and expense of such requesting Beneficial Holder, promptly

 

7

--------------------------------------------------------------------------------


 

upon receipt thereof, duplicates or copies of all reports, Notices, requests,
demands, certificates, financial statements and other instruments furnished to
the Servicer under this Servicing Agreement;

 

(ix)                                   exercise the Issuer’s rights and perform
the Issuer’s obligations (other than payment obligations) under the other
Transaction Documents; and

 

(x)                                      take such other actions as shall be
reasonably necessary or appropriate to perform the foregoing duties.

 

(g)                                  The Servicer shall monitor, manage and
administer on behalf of the Issuer the Issuer’s rights and obligations under the
Counterparty Agreement.

 

(h)                                 The Servicer shall monitor, manage and
administer on behalf of the Issuer the Issuer’s rights and obligations relating
to the transactions contemplated by any Transaction Document, the Transferred
Assets or the Counterparty Agreement, including:

 

(i)                                          subject to applicable
confidentiality obligations, promptly (but in no event more than five
(5) Business Days) after receipt by the Servicer of notice of any action, suit,
claim, demand, dispute, investigation, arbitration or other proceeding
(commenced or threatened) relating to the transactions contemplated by any
Transaction Document, the Transferred Assets or the Counterparty Agreement or
any default or termination by the Counterparty under the Counterparty Agreement,
the Servicer shall (i) inform the Issuer in writing of the receipt of such
notice and the substance thereof and (ii) if such notice is in writing, furnish
the Issuer with a copy of such notice and any related materials with respect
thereto;

 

(ii)                                       the Servicer shall keep and maintain,
or cause to be kept and maintained, at all times full and accurate books and
records adequate to reflect accurately all financial information it has
received, and all amounts paid or received under the Counterparty Agreement,
with respect to the Collaboration Payments;

 

(iii)                                    subject to applicable confidentiality
obligations, promptly (but in no event more than five (5) Business Days)
following receipt by the Servicer of any written notice, certificate, offer,
proposal, correspondence, report or other communication relating to the
Counterparty Agreement, the Collaboration Payments or the Transferred Assets,
the Servicer shall (A) inform the Issuer in writing of such receipt and
(B) furnish the Issuer with a copy of such notice, certificate, offer, proposal,
correspondence, report or other communication;

 

(iv)                                   the Servicer shall provide the Issuer
with written notice as promptly as practicable (and in any event within five
(5) Business Days) after becoming aware of any of the following:  (A) the
occurrence of a bankruptcy event in respect of the Servicer; (B) subject to
applicable confidentiality obligations, any breach or default by the Servicer of
or under any covenant, agreement or other provision of any Transaction Document
to which it is party; (C) subject to applicable confidentiality obligations, any
representation or warranty made by the Servicer in any of the Transaction
Documents or in any certificate delivered to the Issuer pursuant to the Sale and
Contribution Agreement

 

8

--------------------------------------------------------------------------------


 

shall prove to be untrue or inaccurate in any material respect on the date as of
which made; or (D) subject to applicable confidentiality obligations, any
change, effect, event, occurrence, state of facts, development or condition that
would be a Material Adverse Change; and

 

(v)                                      subject to applicable confidentiality
restrictions and Applicable Laws relating to securities matters, the Servicer
shall make available such other information as the Issuer may, from time to
time, reasonably request with respect to (A) the Transferred Assets or (B) the
condition or operations, financial or otherwise, of the Servicer that is
reasonably likely to impact or affect the performance of the Servicer’s
obligations hereunder or the Servicer’s compliance with the terms, provisions
and conditions of the Sale and Contribution Agreement.

 

(i)                                     After the occurrence of any Servicer
Termination Event, (i) if such event is capable of being cured, within thirty
(30) days of failure to so cure or waive such event, or (ii) if such event is
not capable of being cured, as soon as possible after (and in any event within
five (5) Business Days of) the occurrence thereof, the Servicer shall furnish to
the Trustee a statement of an officer of the Servicer setting forth the details
of such Servicer Termination Event and the action that the Servicer has taken
and proposes to take with respect thereto.

 

Section 3.2                                    Rights of Servicer.

 

(a)                                 The Issuer hereby authorizes the Servicer or
its designees to take any and all steps in the Issuer’s name necessary or
desirable, in its determination, to collect all amounts due under or in respect
of any and all of the Transferred Assets, including endorsing the name of the
Issuer on checks and other instruments representing Collaboration Payments and,
to the extent that it is permitted and necessary to do so in the Issuer’s name,
enforcing the provisions of the Counterparty Agreement that concern payment
and/or enforcement of rights to payment.

 

(b)                                 The Issuer hereby grants to the Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Issuer all steps necessary or advisable to
endorse, negotiate or otherwise realize on any instrument or writing or other
right of any kind held or transmitted by the Issuer, or transmitted or received
by the Issuer, in connection with any of the Transferred Assets.

 

Section 3.3                                    Responsibilities of Servicer. 
Anything herein to the contrary notwithstanding:

 

(a)                                 the Servicer shall perform its obligations
hereunder, and the exercise by the Issuer or its designee of its rights
hereunder shall not relieve the Servicer from such obligations;

 

(b)                                 the Servicer shall not have any obligation
or liability to the Counterparty or any other Person other than the Issuer and,
except as expressly provided for hereunder, with respect to any of the Issuer’s
rights and obligations under the Counterparty Agreement or any related
agreements, nor shall the Servicer be obligated to perform any of the
obligations of any of them thereunder;

 

9

--------------------------------------------------------------------------------


 

(c)                                  the Servicer agrees to be bound by the
provisions of the Sale and Contribution Agreement to the extent it receives
Confidential Information pursuant to this Servicing Agreement or any other
Transaction Document;

 

(d)                                 the Servicer shall perform its obligations
under this Servicing Agreement in accordance with its reasonable and prudent
servicing procedures for servicing assets comparable to the Issuer’s rights and
obligations under the Counterparty Agreement for its own account or for others
and in any event with such care as a reasonably prudent servicer would use to
service and administer the Issuer’s rights and obligations under the
Counterparty Agreement and not in violation of the Issuer’s obligations under
the Transaction Documents; provided, however, the Servicer shall not be
obligated to use separate servicing procedures, offices, employees or accounts
for servicing the Issuer’s rights and obligations under the Counterparty
Agreement from the procedures, offices, employees and accounts used by the
Servicer in connection with servicing other assets comparable to the Issuer’s
rights and obligations under the Counterparty Agreement; and

 

(e)                                  the Servicer and any member, director,
officer, employee or agent of the Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by the
appropriate Person respecting any matters arising under the Transaction
Documents.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
Servicer.  The Servicer hereby represents and warrants to the Issuer as of the
date hereof as follows:

 

(a)                                 Organization.  The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Sale and Contribution Agreement.  The Servicer is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect).

 

(b)                                 No Conflicts.  None of the execution and
delivery by the Servicer of any of the Transaction Documents to which the
Servicer is party, the performance by the Servicer of the obligations
contemplated hereby or thereby or the consummation of the transactions
contemplated hereby or thereby will: (i) contravene, conflict with, result in a
breach, violation, cancellation or termination of, constitute a default (with or
without notice or lapse of time, or both) under, require prepayment under, give
any Person the right to exercise any remedy or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to or by which the Servicer or any of its
assets or properties may be subject or bound, except where such violation would
not have a Material Adverse Effect, (B) any

 

10

--------------------------------------------------------------------------------


 

contract, agreement, indenture, lease, license, deed, binding obligation or
instrument to which the Servicer is a party or by which the Servicer or any of
its assets or properties is bound, except where such violation would not have a
Material Adverse Effect or (C) any of the organizational documents of the
Servicer; (ii) give rise to any additional right of termination, cancellation or
acceleration of any right or obligation of the Servicer, except where such
additional right of termination, cancellation or acceleration would not have a
Material Adverse Effect; or (iii) except as provided in any of the Transaction
Documents to which it is party, result in or require the creation or imposition
of any Lien by the Servicer on any assets or properties of the Servicer and the
Servicer’s rights thereunder.

 

(c)                                  Authorization.  The Servicer has all power
and authority to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is party and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of each of the
Transaction Documents to which the Servicer is party and the performance by the
Servicer of its obligations hereunder and thereunder have been duly authorized
by the Servicer.  Each of the Transaction Documents to which the Servicer is
party has been duly executed and delivered by the Servicer.  Each of the
Transaction Documents to which the Servicer is party constitutes the legal,
valid and binding obligation of the Servicer, enforceable against the Servicer
in accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

 

(d)                                 Governmental and Third Party
Authorizations.  The execution and delivery by the Servicer of the Transaction
Documents to which the Servicer is party, the performance by the Servicer of its
obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority, except for the
filing of a Current Report on Form 8-K with the SEC, the filing of UCC financing
statements and those previously obtained.

 

(e)                                  Investment Company Status.  Assuming the
accuracy of the representations and warranties of the initial purchasers of the
Original Notes in the Purchase Agreements and compliance by the initial
purchasers of the Original Notes and any subsequent purchaser of the Original
Notes with the requirements set forth under the section of the Memorandum
captioned “Transfer Restrictions”, the Servicer is not, and, after giving effect
to the use of proceeds as contemplated by the Memorandum, would not be, required
to register as an investment company under the Investment Company Act.

 

(f)                                   No Litigation.  There is no action, suit,
arbitration proceeding, claim, demand, citation, summons, subpoena, other
proceeding or, to the knowledge of the Servicer, investigation pending or, to
the knowledge of the Servicer, threatened that challenges or seeks to prevent or
delay the consummation of the transactions contemplated by the Transaction
Documents to which the Servicer is party.

 

Section 4.2                                    Representations and Warranties of
Issuer.  The Issuer hereby represents and warrants to the Servicer as of the
date hereof as follows:

 

11

--------------------------------------------------------------------------------


 

(a)                                 Organization.  The Issuer is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware and has all power and authority, and all licenses,
permits, franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under the
Counterparty Agreement.  The Issuer is duly qualified to transact business and
is in good standing in every jurisdiction in which such qualification or good
standing is required by Applicable Law (except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect).

 

(b)                                 No Conflicts.  None of the execution and
delivery by the Issuer of any of the Transaction Documents to which the Issuer
is party, the performance by the Issuer of the obligations contemplated hereby
or thereby or the consummation of the transactions contemplated hereby or
thereby will (i) contravene, conflict with, result in a breach, violation,
cancellation or termination of, constitute a default (with or without notice or
lapse of time, or both) under, require prepayment under, give any Person the
right to exercise any remedy or obtain any additional rights under, or
accelerate the maturity or performance of or payment under, in any respect,
(A) any Applicable Law or any judgment, order, writ, decree, permit or license
of any Governmental Authority to or by which the Issuer or any of its assets or
properties may be subject or bound, except where such violation would not have a
Material Adverse Effect, (B) any contract, agreement, indenture, lease, license,
deed, binding obligation or instrument to which the Issuer is a party or by
which the Issuer or any of its assets or properties is bound, except where such
violation would not have a Material Adverse Effect or (C) any of the
organizational documents of the Issuer; or (ii) give rise to any additional
right of termination, cancellation or acceleration of any right or obligation of
the Issuer.

 

(c)                                  Authorization. The Issuer has all power and
authority to execute and deliver, and perform its obligations under, the
Transaction Documents to which the Issuer is party and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
each of the Transaction Documents to which the Issuer is party and the
performance by the Issuer of its obligations hereunder and thereunder have been
duly authorized by the Issuer.  Each of the Transaction Documents to which the
Issuer is party has been duly executed and delivered by the Issuer.  Each of the
Transaction Documents to which the Issuer is party constitutes the legal, valid
and binding obligation of the Issuer, enforceable against the Issuer in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

 

(d)                                 Governmental and Third Party
Authorizations.  The execution and delivery by the Issuer of the Transaction
Documents to which the Issuer is party, the performance by the Issuer of its
obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority, except for the
filing of UCC financing statements and those previously obtained.

 

12

--------------------------------------------------------------------------------


 

(e)                                  No Litigation.  There is no action, suit,
arbitration proceeding, claim, demand, citation, summons, subpoena, other
proceeding or, to the knowledge of the Issuer, investigation pending or, to the
knowledge of the Issuer, threatened that challenges or seeks to prevent or delay
the consummation of the transactions contemplated by the Transaction Documents.

 

ARTICLE V
INDEMNIFICATION

 

Section 5.1                                    Indemnification by Servicer. 
Without limiting any other rights that the Issuer may have hereunder or under
Applicable Law, the Servicer hereby agrees to indemnify each Transferee
Indemnified Party from and against any and all Losses (including attorneys’
fees) awarded against or incurred by any of them arising out of or as a result
of the failure of the Servicer to perform its obligations under this Servicing
Agreement, excluding, however, (a) Losses to the extent resulting from bad
faith, gross negligence or willful misconduct on the part of any Transferee
Indemnified Party, (b) any Tax based upon or measured by net income or gross
receipts, (c) normal and customary expenses incurred in the ordinary course of
business in the administration of this Servicing Agreement, (d) where such
failure of the Servicer results from the failure of any Person other than the
Servicer to perform any of its obligations under any of the Transaction
Documents or (e) Losses resulting from the Servicer’s acts or omissions based
upon written instructions from any other Person.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1                                    Notices.  All Notices shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier, (c) on the date
personally delivered to an authorized officer of the party to which sent, (d) on
the date transmitted by facsimile or other electronic transmission with a
confirmation of receipt or (e) in the case of any report that is of a routine
nature, on the date sent by first class mail or overnight courier or transmitted
by facsimile or other electronic transmission, in all cases, with a copy emailed
to the recipient at the applicable address, addressed to the recipient as
follows:

 

if to the Issuer, to:

 

LABA Royalty Sub LLC
c/o Theravance, Inc.
901 Gateway Boulevard
South San Francisco, California 94080
Attention:  Bradford J. Shafer
Facsimile:  (650) 808-6095
Phone:  (650) 808-6171
Email:  bshafer@theravance.com

 

13

--------------------------------------------------------------------------------


 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David H. Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

if to the Servicer, to:

 

Theravance, Inc.
901 Gateway Boulevard
South San Francisco, California 94080
Attention:  Bradford J. Shafer, Senior Vice President & General Counsel
Facsimile:  (650) 808-6095
Phone:  (650) 808-6171
Email:  bshafer@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  David H. Midvidy
Facsimile: (917) 777-2089
E-Mail:  david.midvidy@skadden.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent Notices
shall be sent.

 

Section 6.2                                    GOVERNING LAW.  THIS SERVICING
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF
RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 6.3                                    Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SERVICING AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE OTHER PARTY HERETO WOULD NOT, IN THE

 

14

--------------------------------------------------------------------------------


 

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SERVICING AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.3.

 

Section 6.4                                    Counterparts.  This Servicing
Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.  Any counterpart may be
executed by facsimile or other electronic transmission, and such facsimile or
other electronic transmission shall be deemed an original.

 

Section 6.5                                    Amendment.

 

(a)                                 The provisions of this Servicing Agreement
may from time to time be amended, modified, supplemented, restated or waived, if
such amendment, modification, supplement, restatement or waiver is in writing
and consented to by each of the parties hereto and, so long as the Notes are
Outstanding, the Trustee; provided, that unless (i) the amendment or other
modification is solely for purposes of correcting a technical error,
inconsistency or ambiguity, conforming this Servicing Agreement to the
Memorandum, adding to the covenants or agreements to be observed by the Issuer
for the benefit of the Noteholders, complying with the requirements of the SEC
or any other regulatory body or any Applicable Law or (ii) the amendment or the
modification does not adversely affect the interests of the Noteholders in any
material respect as confirmed in an Officer’s Certificate of the Issuer, the
Issuer shall provide at least ten (10) Business Days’ prior written notice of
the amendment or the modification to the Noteholders and the amendment or the
modification shall not be effective if the Controlling Party notifies the Issuer
within such ten (10) Business Day period that it would be materially adversely
affected by the amendment or the modification and does not consent to the
amendment or the modification; provided, further, that the consent of the
Trustee or the Controlling Party shall not be required if such amendment or
other modification only addresses the disposition of funds in the Concentration
Account other than the Retained Royalty Payments as certified in an Officer’s
Certificate delivered by the Issuer to the Trustee on or prior to the execution
and delivery of such amendment or other modification.  The Noteholders shall be
third party beneficiaries of this Servicing Agreement for purposes of this
provision.  No failure or delay by either party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No notice to or
demand on either party hereto in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval hereunder
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions.  No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.

 

(b)                                 No failure or delay on the part of the
Issuer, the Servicer or any Person specified in Section 6.8 in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on

 

15

--------------------------------------------------------------------------------


 

the Issuer or the Servicer in any case shall entitle it to any notice or demand
in similar or other circumstances.  No waiver or approval by the Issuer under
this Servicing Agreement shall, except as may otherwise be stated in such waiver
or approval, be applicable to subsequent transactions.  No waiver or approval
under this Servicing Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

 

(c)                                  The Transaction Documents contain a final
and complete integration of all prior expressions by the parties hereto and
thereto with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties hereto and thereto with
respect to the subject matter hereof and thereof, superseding all prior oral or
written understandings.

 

Section 6.6                                    Severability of Provisions.  If
any one or more of the covenants, agreements, provisions or terms of this
Servicing Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Servicing Agreement
and shall in no way affect the validity or enforceability of the other
covenants, agreements, provisions or terms of this Servicing Agreement.

 

Section 6.7                                    Binding Effect; Assignability;
Survival.  This Servicing Agreement shall be binding upon and inure to the
benefit of the Issuer, the Servicer, the Trustee and their respective successors
and permitted assigns.  Neither the Servicer nor the Issuer may assign any of
its rights hereunder or any interest herein without the prior written consent of
the other party and, so long as the Notes are Outstanding, the Trustee, except
as otherwise herein specifically provided; provided, however, that a Change of
Control shall not by itself be deemed an assignment for purposes of this
Section 6.7.  This Servicing Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until, with respect to the various
parties, terminated pursuant to Section 6.13.  Section 5.1, Section 6.2,
Section 6.9, Section 6.10, Section 6.11, Section 6.12 and Section 6.14 shall be
continuing and shall survive any termination of this Servicing Agreement.

 

Section 6.8                                    Acknowledgement and Agreement. 
The Servicer expressly acknowledges and agrees that all of the Issuer’s right,
title and interest in, to and under this Servicing Agreement shall be pledged
and assigned to the Trustee as collateral by the Issuer pursuant to the
Indenture, and the Servicer consents to such pledge and assignment.  Each of the
parties hereto acknowledges and agrees that the Trustee, acting on behalf of the
Noteholders, is a third party beneficiary of the rights of the Issuer arising
hereunder that have been assigned and pledged to the Trustee under the
Indenture, which rights may be enforced by the Trustee only so long as an Event
of Default has occurred and is continuing and the Trustee is exercising remedies
under the Indenture, in each case (if required thereunder) at the Direction of
the Controlling Party.  In all other cases, the Issuer shall have the right to
give and withhold consents and exercise or refrain from exercising rights and
remedies hereunder.  The Trustee and the Calculation Agent shall also be third
party beneficiaries of this Servicing Agreement in order to permit such Persons
to exercise such other rights as are granted to such Persons hereunder.

 

Section 6.9                                    Cumulative Remedies.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law.  Without limiting the

 

16

--------------------------------------------------------------------------------


 

foregoing, the Servicer hereby authorizes the Issuer, at any time and from time
to time, to the fullest extent permitted by Applicable Law, to offset any
amounts payable by the Issuer to, or for the account of, the Servicer against
any obligations of the Servicer to the Issuer arising in connection with the
Transaction Documents (including amounts payable pursuant to Section 5.1) that
are then due and payable.

 

Section 6.10                             Costs and Expenses.  In addition to the
obligations of the Servicer under Article V, the Servicer agrees to pay to the
Issuer on demand all reasonable costs and expenses incurred by the Issuer in
connection with the enforcement of this Servicing Agreement against the
Servicer, but not in connection with any enforcement against any other Person.

 

Section 6.11                             No Proceedings.  The Servicer hereby
agrees that it shall not institute against the Issuer, or join any Person in
instituting against the Issuer, any insolvency or similar proceeding (namely,
any Involuntary Bankruptcy) until one year and one day after the date on which
the Notes have been paid in full.

 

Section 6.12                             Consent to Jurisdiction.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Servicing Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by Applicable Law, in such federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Servicing Agreement in any court referred to in Section 6.12(a).  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(c)                                  Each of the parties hereto irrevocably
consents to service of process in the manner provided for notices in
Section 6.1.  Nothing in this Servicing Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law. 
Each of the parties hereto waives personal service of any summons, complaint or
other process, which may be made by any other means permitted by New York law.

 

(d)                                 If, for the purpose of obtaining a judgment
or order in any court, it is necessary to convert a sum due hereunder from
Dollars into another currency, each of the Issuer and the Servicer has agreed,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, such
party

 

17

--------------------------------------------------------------------------------


 

could purchase Dollars with such other currency in the Borough of Manhattan, The
City of New York on the Business Day preceding the day on which final judgment
is given.

 

Section 6.13                             Termination.  Except as otherwise
expressly provided herein, this Servicing Agreement shall terminate on the
earlier of (a) with respect to the Servicer, the date of the earlier of (i) a
Servicer Termination Event whereby such Servicer is replaced by the Issuer as
replacement Servicer pursuant to the terms of this Servicing Agreement and
(ii) written agreement of the Issuer to the resignation of the Servicer and
written acceptance of a successor servicer of the obligations under this
Servicing Agreement in accordance with the terms and conditions hereof and
(b) with respect to this Servicing Agreement, the date on which the Notes have
been repaid, redeemed, repurchased or defeased and the Indenture has been
satisfied and discharged.

 

Section 6.14                             Limited Recourse.  The Servicer accepts
that the enforceability against the Issuer of any obligations of the Issuer
hereunder shall be limited to the Collateral.  Once all such Collateral has been
realized upon and such Collateral has been applied in accordance with
Article III of the Indenture, any outstanding obligations of the Issuer to the
Servicer hereunder shall be extinguished.  The Servicer further agrees that it
shall take no action against any employee, director, officer or administrator of
the Issuer in relation to this Servicing Agreement; provided, that nothing
herein shall limit the Issuer (or its permitted successors or assigns) from
pursuing claims, if any, against any such Person; provided, further, that the
foregoing shall not in any way limit, impair or otherwise affect any rights of
the Servicer to proceed against any employee, director, officer or administrator
of the Issuer (a) for intentional and willful fraud or intentional and willful
misrepresentations on the part of or by such employee, director, officer or
administrator or (b) for the receipt of any distributions or payments to which
the Servicer or any successor in interest is entitled, other than distributions
expressly permitted pursuant to the other Transaction Documents.

 

Section 6.15                             Table of Contents and Headings.  The
Table of Contents and headings of the Articles and Sections of this Servicing
Agreement have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

 

Section 6.16                             Distribution Reports.  Each party
hereto acknowledges and agrees that the Trustee may effect delivery of any
Distribution Report (including the materials accompanying such Distribution
Report) by making such Distribution Report and accompanying materials available
by posting such Distribution Report and accompanying materials on IntraLinks or
a substantially similar electronic transmission system; provided, however, that,
upon written notice to the Trustee, any Noteholder may decline to receive such
Distribution Report and accompanying materials via IntraLinks or a substantially
similar electronic transmission system, in which case such Distribution Report
and accompanying materials shall be provided as otherwise set forth in the
Transaction Documents.  Subject to the conditions set forth in the proviso in
the preceding sentence, nothing in this Section 6.16 shall prejudice the right
of the Trustee to make such Distribution Report and accompanying materials
available in any other manner specified in the Transaction Documents.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Servicing Agreement as
of the day and year first written above.

 

 

 

LABA ROYALTY SUB LLC

 

 

 

 

 

By:

/s/ Bradford J. Shafer

 

 

Name:

Bradford J. Shafer

 

 

Title:

Secretary

 

 

 

 

 

THERAVANCE, INC., as Servicer

 

By:

/s/ Rick E Winningham

 

 

Name:

Rick E Winningham

 

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------